DISTRICT ATTORNEY'S OFFICE
                                              Fort Bend County, Texas




JOHN F. HEALEY, JR.                                              "^                                       (281)341-4460
   District Attorney                                                                              Fa^, (281)238-3340
                                                                         ! *STCobRTOFA
                                                                                 "LED IN ~    .
      July 28, 2015                                                      6 HOUSTON. TEXAS J        ..4/




      Clerk, Court of Appeals                                              AUG 03 2015
      First Judicial District                                           /CHfflSTOWtt* A^g
      301 Fannin
      Houston, Texas, 77002

      CERTIFIED MAIL RECEIPT #: 7012 3460 0002 4097 9572
      Re:    In re: Donald Corey Hill
             Cause No. 01-14-00977-CR

      Dear Mr. Prine:


      The State requests leave to borrow the reporter's and clerk's record from the Court to
      insure it is using the appellate record filed with this Court in preparing its appellate brief.
      Please have the appellate record sent to the undersigned assistant district attorney for this
      purpose. The undersigned will promptly return the record when done.

      Thank you for your kind assistance in these matters.


       Sincerely,

      John F. Healey
      District Attorney

      John J. Harrity III
      SBN#09133100
      Assistant District Attorney
      iharritv@co.fort-bend.tx.us



      cc: Don Hecker
         Attorney for Appellant




             Mailing: 301 Jackson • 1422 Eugene Heimann Circle, Suite 20234 • Richmond, TX 77469-3108